Citation Nr: 0811356	
Decision Date: 04/07/08    Archive Date: 04/23/08

DOCKET NO.  98-14 354A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1. Entitlement to an increased rating for myocardial 
infarction with coronary artery bypass grafting, currently 
evaluated as 30 percent disabling. 

2. Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 



INTRODUCTION

The veteran had active service from September 1955 to June 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1998 rating decision by the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In March 2003, the Board sought to undertake 
development on these issues, pursuant to regulations in 
effect at that time.  These regulations were subsequently 
invalidated.  Unfortunately, while under the jurisdiction of 
the Board, the veteran's claims file was lost and, despite an 
exhaustive search, has yet to be found.  In February 2008, 
the RO constructed a rebuilt claims file and forwarded it to 
the Board.  

The Board notes that in July 2007 the veteran submitted a 
statement (on VA Form 21-4138) to the RO in which he 
requested a compensable rating for gout, an increased rating 
for a bilateral knee disorder, and service connection for 
diabetes mellitus, type II.  It appears that the RO has 
started taking action on the gout claim.  Nonetheless, the 
Board notes that, since those issues are not properly before 
the Board at this time, they are hereby referred to the RO 
for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

In March 2003 the issues on appeal came before the Board.  
Pursuant to regulations in effect at that time, the Board 
determined that additional evidentiary development was 
needed.  The veteran's claims folder was sent to the VA San 
Diego Healthcare System in order for a medical examination to 
be scheduled.  It appears that the Board's development may 
have been accomplished, based upon a February 2006 letter 
from the Board to the Director of the VA San Diego Healthcare 
System which noted that the veteran underwent an examination 
on June 23, 2003.  However, the veteran's claims file was 
lost, apparently at some point after the VA examination was 
conducted, and a copy of that examination report has not been 
associated with the rebuilt claims file.  Subsequently, the 
regulations allowing the Board to direct such development 
without remanding to an RO were invalidated. 

At this point, prior to the Board rendering a decision, 
either the June 2003 examination report must be located, or 
the veteran must be scheduled for an appropriate VA 
examination in order to assess the severity of his service-
connected cardiovascular disorders.   

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).  
A review of the re-built claims file shows that the veteran 
was apparently provided a VCAA notice letter in December 
2001, although the actual letter is no longer of record.  
Since the veteran's claims file has been lost and rebuilt, he 
should therefore be sent another VCAA notice letter and an 
additional opportunity to provide any evidence or information 
which might support his claims.  

During the pendency of this claim and appeal, the Court of 
Appeals for Veterans Claims (court) issued a decision in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) mandate more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  In 
addition, the Court recently issued the pertinent holding in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which 
mandates certain due process procedures for cases involving 
increased ratings.  The Board is confident that the VARO/AMC 
will fully address those mandates on remand. 

In this regard, the Board notes that, For an increased-
compensation claim, 38 U.S.C.A. § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, supra.  Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based upon the nature of the 
symptoms of the condition for which disability compensation 
is being sought, their severity and duration, and their 
impact upon employment and daily life.  As with proper notice 
for an initial disability rating and consistent with the 
statutory and regulatory history, the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores, slip op. at 5-6.  

In view of the foregoing, the case is REMANDED for the 
following action:

1.  Send the veteran a notice letter in 
compliance with 38 U.S.C.A. § 5103A and 38 
C.F.R. § 3.159(b), and providing 
notification of the duties to notify and 
assist imposed by the VCAA, with regard to 
his claims.  Ensure that the letter meets 
the requirements of the Court decisions in 
Vazquez, supra, and Dingess, supra, as 
discussed in the above guidance.

2.  Request that the veteran provide any 
additional information pertaining to any 
treatment he may have received for 
cardiovascular disorders since August 
2007.  If the veteran provides sufficient 
identifying information and such records 
are not in the claims file already, an 
attempt to obtain any such records should 
be made, pursuant to the laws and 
regulations pertaining to VA's duty to 
assist.

3.  Make an additional attempt to obtain a 
copy of the June 25, 2003, VA examination 
report for the veteran from the VA San 
Diego Healthcare System.  If no such 
report is available, a negative response 
should be requested.

4.  If the June 25, 2003 VA examination 
report is unavailable, or deemed 
insufficient due to the lengthy period 
since it was conducted, schedule the 
veteran for a VA cardiology examination to 
assess the severity of his hypertension 
and residuals of myocardial infarction 
with coronary artery bypass grafting.  The 
claims file must be made available to, and 
reviewed by, the examiner.  All tests and 
studies deemed necessary should be 
accomplished, and all special tests and 
clinical findings should be reported.

a.  The examination should include 
clearly reported blood pressure 
readings as well as findings regarding 
metabolic equivalents (METs), by 
laboratory determination.

b.  If a laboratory determination of 
METs cannot be done for medical 
reasons, the medical examiner should 
estimate the level of activity 
(expressed in METs and supported by 
specific examples, such as slow stair 
climbing or shoveling snow) that 
results in dyspnea, fatigue, angina, 
dizziness, or syncope, to allow for 
evaluation under applicable diagnostic 
rating criteria.

c.  All findings should be reported in 
detail, and the examiner should provide 
the rationale for any opinions given.

5.  Review the evidence of record and 
adjudicate the claims.  If any decision 
remains adverse to the veteran, he and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC), 
containing notice of all relevant actions 
taken on the claim including the 
applicable legal authority, and afforded a 
reasonable period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).


________________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

